Citation Nr: 1034317	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-07 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD and assigned a 30 percent evaluation 
effective November 28, 2006-the date on which the Veteran filed 
his claim for service connection.  The Veteran timely appealed 
that decision.  

During the pendency of the appeal, in a January 2009 rating 
decision, the Decision Review Officer (DRO) assigned the Veteran 
a 50 percent rating for his PTSD, effective November 28, 2006.  

The issue of a total disability rating based on individual 
unemployability based on service-connected disabilities 
(TDIU) been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran stated in his Substantive Appeal, VA Form 9, that he 
received VA mental health treatment in Kitcheloe, Michigan, from 
2006 until he moved to Minnesota in 2008.  The Veteran indicated 
that during his January 2009 conference with the DRO that he was 
not currently receiving treatment for his PTSD, but subsequently 
stated in his Substantive Appeal that he received treatment 
following that January 2009 conference with the VA mental health 
department.  Moreover, the Veteran's most recent VA examination 
in April 2010 indicated that the Veteran sought individual 
therapy briefly in early 2009 at a VA Medical Center.  

The Veteran's VA treatment records from the Michigan VA medical 
facility from 2006 through 2008 are of record.  However, it does 
not appear that any attempt has been made to obtain the 
outstanding 2009 VA treatment records from the Minneapolis VA 
Medical Center.  Thus, on remand, attempts should be made to 
obtain those records and associate them with the claims file.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran where he has sought VA or 
private psychiatric treatment since July 
2008.  After securing the necessary release 
forms to authorize the release of medical 
records, VA should attempt to obtain any 
identified records, including any VA 
treatment records from the Minneapolis VA 
Medical Center.  If any records are not 
available or no response is received, the 
Veteran should be notified accordingly. 

2.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for an 
initial evaluation in excess of 50 percent 
for service-connected PTSD.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



